Citation Nr: 0813966	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  04-13 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for cardiomegaly.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to July 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 determination by the 
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland.  

In May 2005, the Board remanded the present matter to the RO 
via the Appeals Management Center (AMC) in Washington D.C. 
for due process considerations, to obtain medical records 
that were not yet of record, and to obtain a new VA medical 
examination in order to determine the severity of the 
veteran's service-connected cardiomegaly.  Those actions 
completed, the matter has properly been returned to the Board 
for appellate consideration.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDING OF FACT

The veteran does not have a workload of greater than 5 METs 
but not greater than 7 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
cardiomegaly have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.104, 
Diagnostic Code 7020.


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  This is known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); see AB v. Brown, 6 Vet. 
App. 35 (1993) (a claim for an original or an increased 
rating remains in controversy when less than the maximum 
available benefit is awarded).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski , 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor. 
 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Under the Rating Schedule, cardiomyopathy is evaluated by 
application of the Diagnostic Code 7020.  Under this code, a 
10 percent disability rating is awarded for cardiomegaly 
manifested by a workload of greater than 7 METs but not 
greater than 10 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or requiring continuous medication.  

The next higher, 30 percent, rating requires a workload of 
greater than 5 METs but not greater than 7 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; or evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  38 C.F.R. § 4.104, Diagnostic Code 
7020.

The veteran's service medical records (SMRs) reflect 
diagnosis by echocardiogram and treatment for nonischemic 
dilated cardiomyopathy with medication.  A March 2002 SMR 
reflects a normal stress study, providing limited evidence 
against this claim.  

In an event, a rating decision in April 2003 granted service 
connection for cardiomegaly at an evaluation of 10 percent.  
The veteran has asserted that he merits a higher initial 
rating for this disability.

The veteran was afforded a VA medical examination in November 
2002.  On physical examination, the veteran's pulse was 70 
and regular, and sitting blood pressure was 117/70.  
Electrocardiogram was normal and chest X-ray revealed 
borderline heart size, providing more evidence against this 
claim.  Diagnosis was cardiomegaly on echocardiogram, with no 
established etiology.

At the August 2004 hearing before the Board, the veteran 
stated that he had begun taking additional medication, 
Metoprolol, since the November 2002 examination.  

To address the veteran's concerns, in May 2005, the Board 
remanded the claim in order to schedule the veteran for a new 
VA examination to determine the severity of his cardiomegaly.

In September 2006, the veteran was afforded a second VA 
medical examination.  The examiner noted that it would be 
difficult for the veteran to do an accurate stress exercise 
test to determine the level of MET activity, because the 
veteran has conditions of bronchial asthma and chronic knee 
problems.  The examiner stated, "[j]udging from the history 
that [the veteran] gives, his MET level would be between 8 
and 10 METs without any significant recent change."  

The VA examiner ordered a chest X-ray, electrocardiogram, and 
echocardiogram to more accurately determinethe veteran's 
cardiac output and systolic function.  The chest X-ray and 
electrocardiogram were normal.  The echocardiogram was normal 
with an ejection fraction estimated at 55%, which the 
examiner noted is normal.

All results above, as well as the opinion of the VA examiner 
would, provide more evidence against this claim, clearly 
indicating that the higher criteria is not met. 

The veteran is currently rated at 10 percent disabled for 
cardiomegaly.  The next higher, 30 percent, rating for 
cardiomegaly requires a workload of greater than 5 METs but 
not greater than 7 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  The Board notes that the September 
2006 VA examination shows no evidence of cardiac hypertrophy 
or dilatation as the electrocardiogram, echocardiogram, and 
X-ray were all normal.

In summary, the schedular criteria for the next higher, 30 
percent, rating for cardiomegaly are not met, and such rating 
is not warranted.  The facts and examinations cited above 
provide negative evidence against the veteran's claim and 
show that his cardiomegaly does not meet the diagnostic 
criteria for a 30 percent evaluation.  Upon a complete review 
of the evidence of record, the Board finds no basis to award 
a disability rating greater than 10 percent for the veteran's 
cardiomegaly.  38 C.F.R. § 4.7.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not only the present level 
of disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found. See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a 30 percent 
evaluation have not been met at any time to warrant a staged 
rating for cardiomegaly.  Simply stated, the Board does not 
find evidence that the veteran's disability evaluation should 
be increased for any separate period based on the facts found 
during the appeal period.  The evidence of record from the 
day the veteran filed his claim to the present supports the 
conclusion that he is not entitled to increased compensation 
during any time within the appeal period.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against a rating greater 
than 10 percent for cardiomegaly.  38 C.F.R. § 4.3.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in October 2002 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the appellant has 
demonstrated an understanding of the evidentiary requirements 
by submitting statements in support of the claim.  Based upon 
the above, the Board finds that a reasonable person could be 
expected to understand from this notice what was needed to 
substantiate the claim.  As such, the Board finds that there 
have been no notice errors that have resulted in any 
prejudice to the appellant or affected the essential fairness 
of the adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA treatment records.  The veteran was provided 
an opportunity to set forth his contentions during the 
hearing before the undersigned Veterans Law Judge.  The 
appellant was afforded VA medical examinations in November 
2002 and September 2006.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

A disability rating higher than 10 percent for cardiomegaly 
is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


